Citation Nr: 1300017	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1990.

This matter came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran perfected a timely appeal.  

The Board notes that the Veteran requested a Travel Board hearing in her September 2009 VA Form 9.  She was notified in March 2012 that she was scheduled for a hearing in April 2012.  Due to a VA address error, the Veteran received notice letters in August 2012 and September 2012 informing her that the hearing was rescheduled for September 2012.  She did not appear for the September 2012 hearing and has not shown good cause for her failure to do so.  Her hearing request is considering withdrawn.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDING OF FACT

PTSD is related to an in-service personal assault.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § § 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

As the Board is granting the claim of service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

The Veteran has been diagnosed with PTSD post service and contends it is due to an in-service sexual assault. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), codified at 38 C.F.R. § 3.304(f)(4).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(4).  Significantly, 38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran's service treatment records do not show any diagnosis of PTSD in service.  

Post service medical records reveal that the Veteran was treated for various psychiatric disorders.  Brockton VA medical center records from September 2007 and October 2007 show that the Veteran was admitted to a psychiatric ward because of paranoid delusions, possibly attributed to her Huntington's disease.  She was diagnosed with psychosis possibly due to Huntington's disease and PTSD was ruled out.  A mental health evaluation note in September 2008 reveals a diagnosis of mood disorder with manic features possibly secondary to Huntington's disease.  PTSD was again ruled out.  Bedford VA medical center notes in July 2010 reveal a diagnosis of delusional disorder secondary to Huntington's disease.  

The Veteran was first diagnosed with PTSD in December 2010 at a VA examination.  The examiner performed a psychological evaluation, considered the Veteran's past medical and military history, post military psychosocial history, and self-reported traumatic stressor event and PTSD symptomatology.  The examiner contacted the Veteran's VA treatment providers, which included a psychiatrist, social worker at Bedford VA medical center, as well as her private psychotherapist/social worker, Ms. RDK, to determine how much credence to give to the Veteran's reported stressor.  All of the Veteran's medical professionals believed that it was realistic to take seriously the Veteran's statements regarding her sexual assaults by her husband in service and the effects it had on her.  Ms. RDK, who has been working with the Veteran since 2000, stated that the Veteran's description of events was consistent and invariant over the time she had known her.  

Based on the Veteran's PTSD stressor - episodes in which her husband, a high-ranking officer in the military, forced her to have sexual relations against her will while they were both on active duty - and findings from the examination, the examiner opined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  He also diagnosed her with delusional disorder secondary to her Huntington's disease.  He also indicated that Huntington's disease is also independently responsible for impairment in psychosocial adjustment and life quality.  

In response to the December 2010 VA examination, the RO issued a January 2012 deferred rating decision noting that the case should be returned to the VA examiner so that he may provide a medical opinion upon review of the case file, which was not available at the time of the initial examination.  The RO redirected the VA examiner to opine as to whether the Veteran's diagnosed PTSD is due to childhood sexual trauma, undocumented sexual abuse by her ex-husband or if there is any other mental condition.  The examiner was also asked to comment on whether the Veteran's total occupational and social impairment was due to PTSD or Huntington's disease.  

The VA psychologist who performed the December 2010 examination provided a February 2012 addendum (medical opinion).  He reviewed the claims file and rendered an etiological opinion that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service sexual assault.  The VA examiner confirmed that the sexual trauma that the Veteran reported having occurred during service is more likely than not to be genuine.  Despite there having been instances of childhood sexual trauma, the examiner believed that such incidents involving her husband during active duty are the source of her current PTSD.  

Based on the foregoing, the VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As the applicable regulation specifically provides for submitting the evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred, and such a health care professional has offered a probative medical opinion indicating that the Veteran has PTSD due to her claimed in-service sexual assault by her husband, service connection for PTSD should be granted.  See 38 C.F.R. § 3.304(f)(4).

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


